Filed 4/12/22 In re Josiah E. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re JOSIAH E., a Person Coming                                      B313237
Under the Juvenile Court Law.                                         (Los Angeles County
                                                                      Super. Ct. No. 21CCJP00858A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JOSHUA E.,

         Defendant and Appellant.


      APPEAL from findings and an order of the Superior Court
of Los Angeles County. Jean M. Nelson, Judge. Affirmed.

      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Christine S. Ton, Deputy County
Counsel, for Plaintiff and Respondent.

                      _________________________

      Joshua E. (father)1 appeals from the juvenile court’s orders
assuming jurisdiction over his son, Josiah E. (Josiah, born Jan.
2017), and removing him from his care. (Welf. & Inst. Code,
§§ 300, 361.)2 He contends that (1) the jurisdictional findings are
not supported by substantial evidence; and (2) the juvenile court’s
removal order is not supported by substantial evidence.
      Because the juvenile court’s jurisdictional findings and
removal order are supported by substantial evidence, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
Detention Report (Feb. 25, 2021)
      On December 22, 2020, the Los Angeles Police Department
received a call regarding physical abuse to Josiah. Officers met
with father, who denied striking Josiah. Josiah was described as
too young to interview. Officers denied seeing visible injuries to
the child. There were no other witnesses to interview.




1    The child’s mother, M.F. (mother), is not a party to this
appeal.

2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                 2
      That same day, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral3
wherein it was reported that father was screaming at and hitting
or slapping Josiah because the child was crying all night. The
reporter also described hearing fighting between the child’s
parents. The investigation was assigned to a Children’s Social
Worker (CSW).
        Interview with father’s transitional housing provider
        On December 28, 2020, the CSW interviewed father’s
transitional housing provider, Ethel Jackson (Jackson). She
stated that father had been renting a room in the housing facility
and shared a kitchen, bathroom, and living room with other
families. Other tenants reported a lot of arguing between mother
and father. Jackson also expressed that the other tenants were
concerned because they heard Josiah crying and father “‘beating’”
the child.
        Jackson indicated that father was behind on rent and in
jeopardy of losing his room. She described father as being “‘a
little off mentally’” and indicated that father would text her
nonsense in the middle of the night. She also described mother
as strange, and had observed her jumping around outside,
talking to herself, and pacing back and forth.
        Initial interview with father
        On December 30, 2020, the CSW made contact with father
at his home. Father stated that mother was in his room, but he
was not willing to wake her up. He also indicated that Josiah
was not home and was staying with his paternal great-aunt,

3      This was not the first referral concerning the family, but
prior referrals were deemed unsubstantiated or inconclusive.



                                 3
Charlotte E. (Charlotte), because father’s living environment and
the people in the homeless shelter were “toxic” for the child.
Father denied all of the allegations and said they were lies made
up by other tenants in the shelter. He told the CSW that the
other tenants were jealous of him and only wanted to cause
problems because he was making money and living well.
       Father acknowledged spanking Josiah, but denied abusing
him. He said that mother was homeless and came in and out of
their lives. According to father, he and mother had been in a
relationship for about seven years. He then stated that mother
did not sleep in his room, but he allowed her to spend time with
Josiah. Father said that he did not trust anyone. He did not
have friends because they were all “backstabbing and sleep with
his baby momma.” He refused to provide Charlotte’s contact
information, but said that he would ask her to bring Josiah to his
home the following day.
       On December 31, 2020, the CSW received a message from
father indicating that he could not meet with the CSW at the
scheduled time. The CSW called father. Father answered the
phone and was speaking slow and taking long breaks in between
answers. Father asked the CSW to meet with him another day.
       Interview with Charlotte
       On January 4, 2021, the CSW spoke to Charlotte, who
confirmed that father had dropped the child off at her home a few
days earlier with diapers and clothing. She indicated that the
child’s paternal grandmother, Latonya W. (Latonya), cared for
Josiah while she was at work.
       Second interview with father
       On January 5, 2021, the CSW interviewed father at his
home. Josiah was present in the living room of the shelter and



                                4
was able to say his name. The CSW did not note any indications
of malnutrition or abuse. Father denied yelling at Josiah or
excessively disciplining him. Father indicated that he disciplined
Josiah by popping him on the butt or on his hand. He denied
leaving marks or bruises on Josiah when physically disciplining
him. Father also denied fighting with mother. Father denied
that mother lived with him, but also said that she was currently
staying at his apartment. He believed that someone in the house
called in a referral on him to cause problems.
       Father represented that Josiah was potty-trained and only
wore diapers at Latonya’s home so he did not have accidents.
Father denied a history of or current mental health concerns for
himself or Josiah. He did not have a primary doctor for Josiah
and did not intend to vaccinate him. Instead, father took Josiah
to an herb healer because he preferred natural remedies.
       Father agreed to drug test for DCFS, but his demeanor and
attitude changed when the CSW asked to see his identification to
confirm the correct spelling of his name. Father appeared upset
and told the CSW that she was acting like the police. The CSW
was unable to conduct a home assessment thereafter as father
indicated that he did not have the key to his room.
       Second interview with Charlotte
       That same day, the CSW met with Charlotte at her home.
She indicated that Josiah lived with her at times and with
Latonya at other times. According to Charlotte, father had also
lived on and off with different family members, but was usually
asked to leave because of some type of disturbance. She
described father as having unresolved mental health issues.
Charlotte had discussed taking legal guardianship of Josiah with
father, however the process had not yet started.



                                5
       Charlotte voiced concerns about Josiah in father’s care.
She stated that Josiah had developmental delays, was not
speaking, and had a very limited vocabulary. She also indicated
that Josiah exhibited negative behaviors when he returned from
father’s care, and she was concerned because the child had not
seen a doctor. Charlotte was confused as to why father put
Josiah in diapers because the child was able to use the restroom.
       Charlotte described mother as very physically aggressive,
and she had heard from other family friends that mother was
placed on a section 5150 hold several months earlier. Charlotte
went on to explain that father minimized mother’s mental health
and that he had become very distant from his relatives since
meeting mother.
       Home visit
       On January 8, 2021, the CSW visited father’s home.
Father rented a room on the second floor with Josiah and mother.
Father did not have clothing for Josiah and indicated that it was
all at Charlotte’s home. Mother was laying on the bed with a
blanket over her head and would not respond to the CSW. Josiah
was also in the bed with mother, awake. The CSW did not
observe any marks or bruises on him and described the home as
appropriate.
       Interview with Latonya
       On January 12, 2021, the CSW interviewed Latonya at her
home. She was concerned for Josiah because he was delayed in
his speech and developmental milestones.
       Latonya stated that both mother and father suffer from
mental health issues, but father had never been diagnosed or
assessed. She said that father showed signs of paranoia and split
personalities. She described father as fine one moment and then



                                6
paranoid the next. She said that father has called to tell her that
the government was following him and that someone scratched
him at the market to get his DNA. She also shared that father
spoke about spirits in his closet and random people following
him.
        Latonya indicated that neither parent acknowledged
having a mental health concern. She described mother and
father as toxic together. And, father had burned a lot of bridges
with his family by staying with mother and defending her.
        On January 26, 2021, Latonya informed the CSW that
father was sleeping in his car with Josiah. The CSW contacted
father, who said that this was a lie.
        DCFS visits father again
        On January 28, 2021, the CSW went to father’s home, but
he was not there. The CSW called father and he told the CSW to
wait for him. Father arrived, and when he took Josiah out of the
car, the child was wearing pajama pants that were a couple of
sizes too big. The child was not wearing socks or shoes, and it
appeared that he was not wearing underwear or a diaper. When
the CSW noticed that the child’s shirt was not buttoned properly,
father explained that Josiah had dressed himself that morning.
Father then called his son an “‘asshole’” and indicated that Josiah
had been acting up that morning.
        The CSW described Josiah as embarrassed, as Josiah was
not making eye contact and kept his head down during the
conversation with father. The CSW explained to father that
Josiah is just a child and needs guidance from father and was
still learning. Father replied that Josiah is smart enough to
know that when he tells him they are leaving he needs to get
ready. The CSW walked over to Josiah and asked him if she



                                7
could help fix his shirt. Josiah nodded his head and started to
take his shirt off. The CSW asked Josiah why he looked so sad
and Josiah did not respond. Just then, father said to Josiah,
“‘[a]in’t nobody going to be feeling sorry for you.’” The CSW
described Josiah as very sad and scared. Father told the CSW
that Josiah is really good at manipulating people and making
himself the victim so people feel sorry for him.
       The CSW offered parenting resources to father, but father
declined and said he was only interested in getting a voucher for
another housing facility. An unidentified male who lived in the
same housing unit as father said that the reason Josiah appeared
so sad was because he had just gotten a “whooping” that morning
in the shower. The man indicated that father treats Josiah like a
grown male and said that it was no way to treat a child. The
man also said that he had pictures and videos of father and
mother fighting. While the man said that he did not want to be
involved, he also said, “‘I mean I don’t care I just want the [little]
boy to be safe; he might kill him one day the way he hits him.’”
       Telephone call with Latonya
       On February 1, 2021, the CSW spoke with Latonya by
telephone. She had received a text from Josiah’s paternal great-
grandmother that father left her home without wearing shoes or
underwear. The CSW followed up with the paternal great-
grandmother, but she would not cooperate and said that she did
not want to be involved.
       Removal order
       A removal order was signed February 16, 2021.
       On February 19, 2021, the CSW served mother and father
with the removal order. Mother became upset and began calling
the CSW and police officers offensive names. Father attempted



                                  8
to calm mother down, however mother began yelling at father
that this was all his fault and calling him obscenities, as well.
Josiah was detained and transported to Latonya’s home.
Section 300 Petition
      On February 23, 2021, DCFS filed a section 300 petition on
behalf of Josiah. Regarding father,4 the juvenile court eventually
sustained the section 300 petition pursuant to subdivision (b)(1)
as follows:
          “b-2 [¶] The child Josiah[’s] . . . father, [J.E.]
          has displayed mental and emotional problems
          including paranoia and visual hallucinations,
          which render the father incapable of
          providing the child with regular care and
          supervision. The father’s mental and
          emotional problems endanger the child’s
          physical health and safety and place the child
          at risk of serious physical harm, damage, and
          danger.

         “b-3 [¶] The child Josiah . . . has displayed
         developmental and speech delays and the
         child’s mother . . . and the child’s father
         . . . have failed to obtain a medical evaluation
         for the child. Such medical neglect of the
         child by the child’s mother and the child’s
         father endangers the child’s physical health
         and safety and places the child at risk of
         serious physical harm, damage, and danger.”




4     A count pursuant to section 300, subdivision (b)(1), was
also sustained regarding mother.



                                 9
Detention Hearing (Feb. 26, 2021)
       At the detention hearing, the juvenile court found a prima
facie case that Josiah was a person described by section 300. It
detained Josiah from both mother and father, citing to concerns
about mother’s and father’s mental health and their failure to
address Josiah’s needs. It ordered monitored visits for mother
and father. It also ordered that Josiah undergo a medical and
mental health assessment. The matter was set for a
jurisdictional hearing.
Jurisdiction/Disposition Report (Apr. 23, 2021)
       Interview with father
       Father was interviewed by the Dependency Investigator
(DI) on March 31, 2021. Initially, he refused to answer the DI’s
questions, stating: “‘I don’t really care to participate in this case
anymore. I’m not going to put too much energy into it. I want
my son back. You’re not making anything easy for me.’” Father
denied experiencing paranoia or hallucinations and disagreed
that he struggled with any mental health issue. He said that
people are just jealous of him and do not want to see him doing
well.
       When asked about Josiah, father said that his son was
healthy, and he did not approve of any more doctor visits for
Josiah. Father also objected to vaccinations, citing his belief that
vaccines cause autism. When asked about Josiah’s development,
father stated Josiah had been speaking since he was one year old.
He asserted that Josiah is just putting on a baby act and is a
good actor. When asked about the child’s speech delay, father
said that he noticed a change in the child’s behavior after being
at Charlotte’s home. Father then denied that the child had
speech delays.



                                 10
       Interview with Charlotte
       During her interview with the DI, Charlotte indicated that
she and her daughter had helped father care for Josiah.
       Charlotte reported that Josiah had developmental delays,
but he had never been to a doctor because father would not allow
it. She said, “‘[Josiah] wasn’t talking. He would do a lot of
grunting and you couldn’t understand what he was saying. He
was not potty trained so I potty trained him. But when he went
back with his dad, he was put back in pampers and pull-ups. He
would wet himself.’” She was concerned about Josiah’s
development.
       When asked if she had concerns about Josiah in father’s
care, Charlotte responded, “‘Oh yes.’” She described father as
having paranoid behaviors and acting like he thought Charlotte
was against him.
       Interview with Latonya
       Latonya reported that father’s mental health concerns
began to appear about three or four years earlier. She indicated
that sometimes he acts “‘regular’” and then at times he is
“‘extreme.’” She described him as paranoid and said that he
always thought people were talking about him. One time, she
had received a call from father, and he told her that someone was
following him with helicopters and drones. She reiterated that
on another occasion, father told her that a woman had scratched
him on the arm in order to obtain his DNA. She described father
as erratic, and she suspected that both parents abuse drugs.
       Latonya indicated that father was not able to take care of
Josiah’s needs, as father was not able to meet his own needs. She
revealed that Josiah had never been to the doctor because both
parents were against doctors. She said father always thought



                               11
Josiah was just putting on a show, but Josiah was very delayed
and not fully potty trained. She further noted that father did not
take ownership of his problems and instead blamed everyone
else.
       Since detention, father had visited Josiah about three
times. Josiah tensed up when father visited, and father was not
affectionate with the child. Latonya shared that father does not
show Josiah affection because he did not want Josiah to be
“‘feminine.’”
       Father’s transitional housing provider, Jackson, stated that
father had been doing well in the home until mother came back
into the picture. She had mental health concerns for father
because he used to text her nonsense at odd hours of the night.
       Assessment of Josiah
       On March 2, 2021, after an assessment, Josiah was
diagnosed with autism, behavioral concerns, developmental
delays, speech delays, and iron deficiency anemia.
       Interview with Josiah
       Josiah was unable to respond to most of the DI’s questions
due to his speech delay. The DI described that at times, Josiah
would put his hands over his eyes and turn his body away from
the DI. When the DI asked the child with whom he lived, Josiah
replied, “‘Granny.’” The DI asked Josiah if he wanted to see
and/or live with mother or father, Josiah shook his head no. The
DI asked Josiah how old he was, and the child responded by
saying his name. Josiah was able to identify objects correctly.
However, he was unable to formulate meaningful sentences.
       DCFS assessment and conclusions
       DCFS assessed that father was not able to meet the child’s
medical and developmental needs. He minimized the child’s



                                12
developmental delays and conveyed his belief on multiple
occasions that Josiah was only pretending not to know how to
speak. He also denied that the child needed medical or dental
care.
       In addition, DCFS expressed concerns about father
minimizing mother’s behaviors. He denied mother had mental
health issues and that she was ever hospitalized for treatment.
Father allowed mother to reside with him and have unlimited
contact with the child.
       DCFS concluded that there were no reasonable means by
which the child’s physical or emotional health might be protected
without removing the child from the physical custody of his
parents. It recommended removal of Josiah from mother and
father. DCFS also recommended family reunification services for
father, and no family reunification services for mother given that
her whereabouts were unknown.
Jurisdiction Hearing (Apr. 23, 2021)
       At the onset of the jurisdiction hearing, the juvenile court
received the DCFS’s reports into evidence. No other evidence
was presented, and the matter proceeded by argument.
       After entertaining oral argument, the juvenile court
sustained the petition in its entirety. In so doing, the juvenile
court stated that father’s behaviors “indicate a mental health
issue of some type” that is not being addressed. It also reasoned
that father’s lack of follow through in addressing Josiah’s medical
needs was directly related to his mental health issues. “[Father]
is extremely distrustful of basically everybody and that is a likely
reason why he doesn’t take the child for medical appointments,”
and “is in denial about the child’s developmental needs.”
       The matter was continued for a disposition hearing.



                                 13
Last Minute Information for the Court (May 24, 2021)
       On April 20, 2021, the CSW mailed father referrals for
services. The CSW spoke with father on April 26, 2021, and
encouraged him to enroll in parenting education classes, mental
health services, and to participate in drug testing. At the time of
the writing of the report, father had yet to participate in any
services. The CSW arranged a monitored visit for father on
April 28, 2021. Father did not show up to scheduled visits with
Josiah on May 1, 2021, and May 2, 2021.
       The CSW also provided an update regarding Josiah’s
services and summarized that he was immunized and referred to
Wraparound services, a Fetal Alcohol Syndrome assessment,
Regional Center, and a sleep study.
Disposition Hearing (May 24, 2021)
       The only evidence presented at the disposition hearing was
the DCFS reports.
       After argument, the juvenile court declared Josiah a
dependent of the court. It ordered removal of Josiah from his
parents, reasoning that “father has not enrolled in any services to
address these issues,” “father has not addressed the problems in
this case,” and his actions give the court “reason to believe that
father is not willing to cooperate and address the problems in this
case.” The juvenile court found by clear and convincing evidence
that there was a substantial danger to the child’s physical health
and safety if he were returned to the home of his parents and
that there were no reasonable means to protect Josiah without
removing him from mother and father. It ordered family
reunification services for both mother and father.
Notice of Appeal
       Father’s timely appeal ensued.



                                14
                         DISCUSSION
I. Standard of review
      As the parties agree, we review the juvenile court’s
jurisdictional findings5 and dispositional order for substantial
evidence. (In re E.B. (2010) 184 Cal.App.4th 568, 574, overruled
in part by Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010,
fn. 7; In re A.S. (2011) 202 Cal.App.4th 237, 244, overruled in
part by Conservatorship of O.B., supra, at p. 1010, fn. 7.)
Substantial evidence is evidence that is reasonable in nature,
credible, and of solid value. (In re Alexzander C. (2017) 18
Cal.App.5th 438, 446, overruled in part by Conservatorship of
O.B., supra, at p. 1010, fn. 7; Conservatorship of O.B., supra, at
p. 1010, fn. 7; In re Savannah M. (2005) 131 Cal.App.4th 1387,
1393.) “[W]e view the record in the light most favorable to the
juvenile court’s determinations, drawing all reasonable
inferences from the evidence to support the juvenile court’s
findings and orders.” (In re Yolanda L. (2017) 7 Cal.App.5th 987,
992.) “We do not reweigh the evidence, evaluate the credibility of


5      DCFS argues that father’s jurisdictional challenge is not
justiciable because even if we were to agree with him and reverse
the juvenile court’s findings, dependency jurisdiction would
remain based on the unchallenged findings concerning mother.
DCFS is correct. (In re Alexis E. (2009) 171 Cal.App.4th 438, 451;
In re J.C. (2014) 233 Cal.App.4th 1, 3 [“Because the juvenile
court assumes jurisdiction of the child, not the parents,
jurisdiction may exist based on the conduct of one parent only”].)
However, because the jurisdictional findings could prejudice
father in this or future proceedings, we exercise our discretion to
reach the merits of father’s arguments. (In re Daisy H. (2011)
192 Cal.App.4th 713, 716; In re Drake M. (2012) 211 Cal.App.4th
754, 762–763.)


                                15
witnesses, or resolve evidentiary conflicts. [Citation.]” (In re
Dakota H. (2005) 132 Cal.App.4th 212, 228.)
       As the appellant, father must establish that the rulings
that he respectively challenges are not supported by substantial
evidence. (See In re R.V. (2012) 208 Cal.App.4th 837, 843.)
       That said, “when a heightened standard of proof applied
before the trial court, an appropriate adjustment must be made
to appellate review for sufficiency of the evidence.”
(Conservatorship of O.B., supra, 9 Cal.5th at p. 1010.) “In
general, when presented with a challenge to the sufficiency of the
evidence associated with a finding requiring clear and convincing
evidence, the court must determine whether the record, viewed as
a whole, contains substantial evidence from which a reasonable
trier of fact could have made the finding of high probability
demanded by this standard of proof.” (Id. at p. 1005.) In other
words, “the clear and convincing standard of proof [has an] effect
on appellate review for sufficiency of the evidence.” (Id. at
p. 1010.)
II. Jurisdiction
       A. Relevant law
       Section 300, subdivision (b)(1), authorizes dependency
jurisdiction over a child where “[t]he child has suffered, or there
is a substantial risk that the child will suffer, serious physical
harm or illness, as a result of the failure or inability of [his or her
parent] . . . to adequately supervise or protect the child . . . or by
the willful or negligent failure of the parent or guardian to
provide the child with adequate food, clothing, shelter, or medical
treatment, or by the inability of the parent . . . to provide regular
care for the child due to the parent’s . . . mental illness,
developmental disability, or substance abuse.” (§ 300, subd.



                                  16
(b)(1).) Three elements are often cited as necessary for a
jurisdictional finding under section 300, subdivision (b)(1):
“(1) neglectful conduct by the parent in one of the specified forms;
(2) causation; and (3) ‘serious physical harm or illness’ to the
minor, or a ‘substantial risk’ of such harm or illness.” (In re
Rocco M. (1991) 1 Cal.App.4th 814, 820; see also In re L.W. (2019)
32 Cal.App.5th 840, 848; In re Joaquin C. (2017) 15 Cal.App.5th
537, 561; In re Ma.V. (2021) 64 Cal.App.5th 11, 21–22.)
        The first prong “requires no more than [a] parent’s ‘failure
or inability . . . to adequately supervise or protect the child.’”
(In re R.T. (2017) 3 Cal.5th 622, 629.) It does not require
parental culpability. (Ibid.)
        Although section 300 requires proof the child is subject to
the defined risk of harm at the time of the jurisdiction hearing (In
re J.N. (2021) 62 Cal.App.5th 767, 775), the juvenile court need
not wait until a child is seriously abused or injured to assume
jurisdiction and take steps necessary to protect the child. (In re
Kadence P. (2015) 241 Cal.App.4th 1376, 1383.) “[T]he court may
. . . consider past events when determining whether a child
presently needs the juvenile court’s protection. [Citations.] A
parent’s past conduct is a good predictor of future behavior.
[Citation.] ‘Facts supporting allegations that a child is one
described by section 300 are cumulative.’ [Citation.] Thus, the
court ‘must consider all the circumstances affecting the child,
wherever they occur.’ [Citation.]” (In re T.V. (2013) 217
Cal.App.4th 126, 133.)
        B. Analysis
        Ample evidence supports the juvenile court’s jurisdictional
findings under subdivision (b). Specifically, there was evidence
that father’s mental health issues negatively impacted his ability



                                17
to care for his young son. One of the most illuminating indicators
of father’s mental illness was his own mistrust of four-year-old
Josiah. Josiah was diagnosed with autism, behavioral concerns,
developmental and speech delays, and iron deficiency anemia.
However, father insisted that Josiah did not have delays or
medical issues, but rather that the child was manipulative,
feigning his challenges so that people would feel sorry for him.
Moreover, father maintained that the child had been talking
since age one, despite his diagnosis and notwithstanding
observations by Latonya, Charlotte, the CSW, and the DI that
Josiah was very delayed in speech and unable to form sentences.
Father simply referred to the child as a good actor.
       During a meeting with the CSW on January 28, 2021,
father displayed troubling conduct toward the child, calling him
an “‘asshole,’” after he had apparently given him a “whooping”
that morning in the shower.6 At that meeting, the CSW noted
that Josiah was wearing pajama pants that were two sizes too
big, no socks or shoes, and it appeared he was not wearing
underwear or a diaper.
      And father was not interested in assistance with how to
guide and teach his son. When the CSW offered parenting
resources to the father, father declined, stating that he was only
interested in getting a voucher for another housing facility.
      Father’s callous interactions with Josiah demonstrated how
profoundly father mistrusts the child’s motives and how father’s
issues negatively impacted the child’s well-being.
      Furthermore, father’s unrelenting mistrust of Josiah and
others affected the medical decisions he made on behalf of Josiah.


6     There was other evidence that father beat Josiah.


                                18
Despite Josiah’s diagnosed delays, father persisted in the belief
that the child fabricated his developmental challenges. Father
described the child as healthy and objected to any further doctor
appointments. Even after his mother and aunt voiced their
concerns, father still did not seek treatment for Josiah.
       While it is true “harm may not be presumed from the mere
fact of a parent’s mental illness” (In re A.L. (2017) 18 Cal.App.5th
1044, 1050), it is also true that when mental illness causes the
parent to make choices that jeopardize the child’s safety, the
juvenile court may find a risk of harm (In re Travis C. (2017)
13 Cal.App.5th 1219, 1226–1227). Here, there was substantial
evidence that as a result of father’s failure to treat his mental
illness, his ability to provide regular care and supervision of his
child was impaired.
       Furthermore, as set forth above, a current risk of harm can
be shown by evidence of past conduct, if there is a reason to
believe the conduct will recur. (In re Savannah M., supra,
131 Cal.App.4th at p. 1394.) Here, there was no reason to believe
that father would ensure Josiah received the necessary medical
treatment without court supervision. After all, as set forth
above, father had demonstrated poor insight into his mental
health challenges and his symptomology negatively impacted his
ability to care for Josiah. And, there was no evidence that father
was seeking treatment for his mental health issues or that he
would be willing to engage if ordered by the court. In fact, father
told the DI: “‘I don’t really care to participate in this case
anymore. I’m not going to put too much energy into it.’”
       In re Joaquin C., supra, 15 Cal.App.5th 537, upon which
father relies, is readily distinguishable. In that case, the mother
denied having any mental illness, but she exhibited paranoid



                                 19
beliefs and was described as being bizarre. (Id. at pp. 541–542.)
The child was in the mother’s care and she lived with the
maternal grandmother and maternal aunt, who expressed no
concerns regarding her ability to care for her child. (Id. at
p. 542.) DCFS also noted that during visits with the family there
were no concerns for abuse. (Id. at pp. 541–543, 545–546.) The
maternal aunt participated in the mother’s care as well. (Id. at
pp. 556–557.) Under these circumstances, there was insufficient
evidence that the mother’s condition rendered her unable to
adequately supervise, protect, or provide regular care for her
child. (Id. at p. 564.)
       In contrast, in this case, father’s mental problems
significantly impaired his ability to provide adequate care for
Josiah. Further, unlike the mother in In re Joaquin C., father
had minimal family support and little to no community
assistance, let alone an in-home support system to ensure the
protection of Josiah. Father rented a room in a transitional
housing facility; even he depicted his living environment as
“toxic.” Father did not appear to have a friendly relationship
with the other tenants of the home; in fact, he denied having any
friends. Father also did not have consistent or reliable support
from the child’s mother. And, father alienated himself from his
own relatives. Finally, unlike In re Joaquin C., DCFS here had
significant concerns about Josiah’s health and safety in father’s
care.
       Urging us to reverse, father appears to argue that the
juvenile court did not have evidence that he suffered from mental
or emotional problems. Father goes on to claim that the juvenile
court did not have evidence of actual harm to Josiah and
“[n]othing in the record supported a finding that Father was



                               20
unable to provide regular care for Josiah, including medical care,
as a result of his mental and emotional problems.”
       Father’s contentions are belied by the contents of the
appellate record. The record is replete with facts supporting the
juvenile court’s finding that father suffered from mental and
emotional problems and that father failed to obtain medical
treatment for Josiah, placing the child at substantial risk of
serious physical harm.
       Preliminarily, a formal procedure, including expert
evidence of mental illness is not required when jurisdiction is
based on a parent’s mental illness. (In re Khalid H. (1992)
6 Cal.App.4th 733, 736.) Despite father’s argument that he did
not have a “diagnosis” and “[h]e was not on a hold”, there is
abundant evidence in the record that demonstrates that father
struggled with mental and emotional problems, including
paranoia and hallucinations.
       Paternal relatives described father as having untreated
mental health issues. Latonya and Charlotte reported that
father suffered from mental illness, but had never been
diagnosed or assessed. They also said that father showed signs of
paranoia and split personalities. For example, father had called
Latonya claiming that the government was following him and
that someone had scratched him at the market to obtain his
DNA. Latonya also reported that father spoke about spirits in
his closet and random people following him.
       Father’s transitional housing provider also had concerns
about father’s mental health, describing him as “‘a little off
mentally.’”
       Taken together, this evidence supports the juvenile court’s
finding that father suffered from mental health issues.



                                21
III. Disposition
       A. Relevant law
       The decision to remove a child from parental custody is
only authorized when a juvenile court finds, by clear and
convincing evidence, that “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s . . . physical custody.” (§ 361,
subd. (c)(1); In re H.E. (2008) 169 Cal.App.4th 710, 718.)
       “A removal order is proper if based on proof of parental
inability to provide proper care for the child and proof of a
potential detriment to the child if he or she remains with the
parent. [Citation.] ‘The parent need not be dangerous and the
minor need not have been actually harmed before removal is
appropriate. The focus of the statute is on averting harm to the
child.’ [Citation.] The court may consider a parent’s past conduct
as well as present circumstances. [Citation.] [¶] Before the
court issues a removal order, it must find the child’s welfare
requires removal because of a substantial danger, or risk of
danger, to the child’s physical health if he or she is returned
home, and there are no reasonable alternatives to protect the
child. [Citations.] There must be clear and convincing evidence
that removal is the only way to protect the child.” (In re N.M.
(2011) 197 Cal.App.4th 159, 169–170; see also In re
Alexzander C., supra, 18 Cal.App.5th at p. 451 [focus of the
statute is on averting harm to the child].)
       “The juvenile court has broad discretion to determine what
would best serve and protect the child’s interest and to fashion a



                                22
dispositional order in accordance with this discretion.
[Citations.]” (In re Jose M. (1988) 206 Cal.App.3d 1098, 1103–
1104.)
       B. Analysis
       Applying these legal principles, we conclude that the
juvenile court’s removal order is supported by substantial
evidence. As set forth above, father’s mental and emotional
issues, lack of attention to Josiah’s medical and mental health
needs, father’s complete denial of the issues, and his
unwillingness to participate in the case all support the juvenile
court’s removal order.
       Father claims that like In re Henry V. (2004)
119 Cal.App.4th 522, there were alternatives to removal, and the
juvenile court could have put reasonable safety measures in place
instead of removing Josiah from his care. But, by the time of the
disposition hearing in this case, father had not engaged in
services, missed two scheduled visits, and failed to take
responsibility for his actions. (Contra, In re Henry V., supra, at
p. 529 [“social worker credited [the mother] for being fully
cooperative in taking advantage of the services that had been
offered”]; see also In re Gabriel K. (2012) 203 Cal.App.4th 188,
197 [“One cannot correct a problem one fails to acknowledge”].)
       Father’s reliance upon In re Ma.V., supra, 64 Cal.App.5th
11 is also misplaced. In that case, the appellate court reversed a
juvenile court’s jurisdictional findings and removal order because
its findings were based on stale acts of domestic violence and
because the mother had resolved the key concerns that were the
basis for jurisdiction. (Id. at pp. 23–27.) The fact that the
mother had not completed her recommended case plan was




                                23
irrelevant because all of her services were voluntary. (Id. at
p. 25.)
       Here, in contrast, father had not taken any steps to address
the issues that led to dependency jurisdiction. In fact, he had
even voiced that he was unwilling to participate in services. And,
father continued to deny that there were significant issues to be
addressed, such as Josiah’s developmental delays. Even on
appeal, father contends that Josiah was “healthy, well cared for
and supervised”; for the many reasons set forth above, that is
simply untrue.
                           DISPOSITION
       The juvenile court’s jurisdictional findings and
dispositional order are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                              _____________________, J.
                              ASHMANN-GERST


We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ



                                24